People ex rel. Enoksen v Squires (2019 NY Slip Op 04594)





People ex rel. Enoksen v Squires


2019 NY Slip Op 04594


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


631 KAH 18-01820

[*1]The People of the State of New York ex rel. Nancy Enoksen, Petitioner-appellant,
vS. SQUIRES, SUPERINDENTENT, ALBION CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT. (APPEAL NO. 2.) 


NANCY ENOKSEN, PETITIONER-APPELLANT PRO SE. 

	Appeal from an order of the Supreme Court, Orleans County (Michael M. Mohun, A.J.), entered August 17, 2018. The order denied the motion of petitioner seeking leave to renew or reargue her petition for a writ of habeas corpus. 
It is hereby ORDERED that said appeal from the order insofar as it denied leave to reargue is unanimously dismissed (see Empire Ins. Co. v Food City , 167 AD2d 983, 984 [4th Dept 1990]) and the order is affirmed without costs for the reasons stated in the decision at Supreme Court.
Entered: June 7, 2019
Mark W. Bennett
Clerk of the Court